Citation Nr: 1641918	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  11-00 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for trigger finger of the long and ring fingers, with scars to palm and ring finger (minor hand).

2. Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI) (claimed as residuals of head injury with headaches, dizziness).

3. Entitlement to an initial compensable rating for bilateral hearing loss.

4. Entitlement to service connection for a right lung disorder, to include cancer, status-post lobectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which granted service connection for trigger finger of the right long and ring fingers at 10 percent disabling, effective August 19, 2008; TBI at 10 percent disabling, effective August 19, 2008; and bilateral hearing loss as noncompensable, effective August 19, 2008; as well as denied service connection for a lung disorder.

In June 2014, the Board remanded the claims for further development.  For the reasons explained below, the Board finds that there has been substantial compliance with its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

As a preliminary matter, the Board notes that the Veteran's right hand trigger finger service-connected disability was described as involving his major hand.  However, numerous treatment records and statements from the Veteran reflect that the Veteran is left-handed.  As such, the right hand trigger finger disability involves the Veteran's minor joints, and the claim has been recharacterized to reflect the correct description.

Further, the Board notes that additional evidence was received in October 2015, after the claims were re-certified to the Board.  This evidence consists of three single pages indicating hospitalization at a VA Medical Center in January 2015 for flu, COPD exacerbation, in March 2015 for chest pain, and in October 2015 for bacterial pneumonia.  In Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016), the Federal Circuit indicated that VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance.  Immediately thereafter, however, the Federal Circuit noted that the duty to assist is not unlimited and that in evaluating whether the duty to assist is satisfied the limitations in 38 C.F.R. § 3.159(d) may be considered.  That regulation provides that VA will refrain from or discontinue providing assistance where there is no reasonable possibility that any assistance would substantiate the claim.  Here, given that the reports of hospitalization reflect that they would at most show lung and chest symptoms that have already been established by the evidence of record, and would relate neither to the etiology of the Veteran's lung disability nor symptoms of his service-connected fingers, TBI, or hearings loss, the Board finds that there is no reasonable possibility that any assistance in this regard would substantiate the claims and a remand to obtain the records relating to these hospitalizations would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)).  For similar reasons, the evidence is not pertinent to the appeal.  38 C.F.R. § 20.1304 (c) (2015) (requiring remand for initial agency of original jurisdiction review of pertinent evidence received after certification.  Consequently, the Board will adjudicate the claims on appeal.


FINDINGS OF FACT

1.  For the entirety of the appeal period, the Veteran's disability has affected only the Veteran's long and ring fingers of his right hand (minor) and there has been no unfavorable ankylosis.

2.  Prior to October 23, 2008, there was no diagnosis of multi-infarct dementia.

3.  From October 23, 2008, the Veteran's TBI has been manifested by subjective complaints of headaches and dizziness, and mild neurobehavioral effects, with the highest level of impairment of any facet related to subjective symptoms being level 1.

4.  The Veteran demonstrated level I hearing acuity in his right ear and level I hearing acuity in his left ear at an April 2009 VA audiological examination; and level II hearing acuity in his right ear and level II hearing acuity in his left ear at a September 2014 VA audiological examination.

5.  A lung disorder did not manifest in service, malignant tumors of the lung did not manifest within the one year presumptive period, and the Veteran's current lung disability is unrelated to service, to include exposure to chemicals.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for trigger finger of the right long and ring fingers (minor) are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 4.71a, Diagnostic Code (DC) 5223 (2015).

2.  The criteria for an initial rating in excess of 10 percent for residuals of TBI are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 4.124a, DC 8045 (2015).

3.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, DC 6100 (2015).

4.  A lung disability was not incurred in or aggravated by service, and malignant tumors may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on May 20, 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, as well as post-service reports of VA treatments and VA examinations in April 2009, May 2009, June 2009, February 2011, February 2012, and September 2014.  Moreover, his statements in support of the claims are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.  

In June 2014, the Board remanded the claims to schedule the Veteran for new VA examinations to determine the etiology of his lung disorder and the current severity of his trigger finger disability, TBI, and hearing loss.  Pursuant to the Board's remand instructions, the AOJ scheduled the Veteran for VA examinations in September 2014, and issued an SSOC in November 2014.  The Board therefore finds that there has been substantial compliance with the Board's prior remand order, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. at 268, where the Board's remand instructions were substantially complied with).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Increased Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Trigger Finger of the Right Long and Ring Fingers (minor joints)

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he is entitled to a higher evaluation for his service-connected trigger finger of the right long and ring fingers.  He is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.71a, DC 5223.

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the MP joint has a range of 0 to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of 0 to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, DCs 5216-5230, Note (1).

When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  See 38 C.F.R. § 4.71a, DCs 5216-5230, Note (2).

For evaluation of ankylosis of the index, long, ring, and little fingers, if both the MP and PIP joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at PIP joint or proximal thereto.  If both the MP and PIP joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  If only the MP or PIP joint is ankylosed, and there is a gap of more than two inches (5.1 centimeters) between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as unfavorable ankylosis.  If only the MP or PIP joint is ankylosed, and there is a gap of two inches (5.1 centimeters) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as favorable ankylosis.  See 38 C.F.R. § 4.71, DCs 5216-5230, Note (3).

If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations.  See 38 C.F.R. § 4.71, DCs 5216-5230, Note (5).

In addition, as demonstrated by the evidence of record, the Veteran is left-handed.  As such, minor finger disability ratings are applicable.  38 C.F.R. § 4.69.

Under DC 5223, a 10 percent evaluation is warranted for favorable ankylosis of the long and ring, long and little, or ring and little fingers.  A 20 percent evaluation is warranted for favorable ankylosis of the index and long, index and ring, or index and little fingers.  A 30 percent evaluation is warranted for favorable ankylosis of the thumb and any finger.

A June 2009 VA examination report reflected that the Veteran is left-handed and injured his right long and ring fingers in the military.  The Veteran stated that he experienced intermittent catching of the PIP joints of the fingers.  He stated that he would have to manually extend the fingers to their normal state, and also noted that the PIP joint of these two fingers would occasionally swell and lock.  He explained that during flare-ups, the fingers locked at the PIP joints, at which time range of motion was fixed without any appreciable active range of motion in any direction.  During physical examination, the Veteran's right long and ring fingers were flexed at the PIP joint with flexion at 90 degrees.  The VA examiner manually extended the fingers, and noted that the fingers aligned normally throughout.  He found that the Veteran had a normal grip strength and had normal opposition of thumb to fingers, although he had mild difficulty touching his little finger to his thumb.  The examiner also noted that the Veteran could fully flex the fingers across the palmar crease without difficulty, touching the palm with the tips of all fingers.  However, he observed that at that point the fingers would catch at the PIP joint and the Veteran was unable to actively extend them.

A September 2014 VA examination report reflected that the Veteran is left-handed and injured his right long and ring fingers in the military.  The Veteran contended that during flare-ups he had locking of the right long finger greater than the left.  The VA examiner noted that there was no gap between the thumb pad and the fingers, and that there was a gap between the long fingertip and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertip, as well as limitation of extension or evidence of painful motion for the long finger.  Specifically, the VA examiner observed painful motion beginning at a gap of one inch (2.5 cm.) or more and painful motion beginning at extension of more than 30 degrees; the Veteran was unable to extend the finger fully, and painful extension began at 31 degrees or more of flexion.  There was no additional limitation of motion after repetitive testing, no tenderness or pain to palpation, normal grip strength, and no ankylosis.  The examiner noted degenerative or traumatic arthritis of the right hand, but found that it was not present in multiple joints of the same hand, including thumb and fingers.  The examiner also stated that the Veteran's disability would impact his ability to work because it limited his ability to tightly grasp with his right hand.  The examiner also stated that "neither pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time."

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial rating in excess of 10 percent for his trigger finger of the right long and ring fingers. 

The evidence demonstrates that the Veteran's long and ring fingers of the right hand are affected by his in-service injury.  The June 2009 VA examiner noted that the Veteran could fully flex the fingers across the palmar crease without difficulty, but that the long and ring fingers would catch at the PIP joint with flexion at 90 degrees and that he would not be able to actively extend them, instead needing to manually extend his fingers.  Under DC 5223, which evaluates favorable ankylosis of the fingers, since only the right long and ring fingers are affected, the Veteran warrants a 10 percent disability rating.  In order to rise to the next highest disability rating, the index and long, the index and ring, or the index and little fingers have to be affected.  

The Board has also considered whether the Veteran would warrant a higher rating under separate rating criteria.  However, when considering separate ratings under different diagnostic codes generally, VA must avoid pyramiding, i.e., evaluating the same disability under different diagnostic codes or evaluating the same manifestation under different diagnostic codes.  38 C.F.R. § 4.14.

Here, the evidence shows that the Veteran has a gap of one inch (2.5 cm.) or more between the right long fingertip and the proximal traverse crease of the palm, with the finger flexed to the extent possible, or; extension is limited by more than 30 degrees, which would warrant a rating of 10 percent under DC 5229.  This is the same rating the Veteran is currently receiving.  Moreover, the Board finds that since DC 5229 applies to the same disability evaluated under DC 5223 (trigger finger of the right long and ring fingers), and to assign disability ratings under both DC 5223 and DC 5229 would amount to pyramiding.  As such, a separate disability rating under DC 5229 of 10 percent is not warranted.

The Board has also considered evaluating the Veteran's disability under DC 5226 (unfavorable or favorable ankylosis of the long finger) and DC 5149 (amputation of the long and ring fingers).  However, the Veteran's disability does not amount to unfavorable ankylosis as detailed under 38 C.F.R. § 4.71a, DCs 5216-5230, Note (2), and ratings under these criteria is not warranted.  

For the foregoing reasons, an initial rating in excess of 10 percent is not warranted for trigger finger of the right long and ring fingers.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

TBI

During the appeal period, the Veteran's service-connected TBI (claimed as residuals of head injury to include headaches and dizziness) is evaluated as 10 percent disabling effective from August 19, 2008, under DC 8045.  See 38 C.F.R. § 4.124 (a) DC 8045 (2015). 

However, effective October 23, 2008, the criteria for evaluation of TBI were amended.  As such, from August 19, 2008, to October 23, 2008, the prior criteria applies to the claim; and from October 23, 2008, the new criteria will be applied to the claim.  See Schedule for Rating Disabilities; Evaluation of Residuals of Traumatic Brain Injury (TBI), 73 Fed. Reg. 54,705 (Sept. 23, 2008).

Under DC 8045 for brain disease due to trauma, as applied prior to October 23, 2008, purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were to be rated at 10 percent and no more under DC 9304.  This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under DC 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.

The new criteria provide that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  See 38 C.F.R. § 4.124a, DC 8045 (2015). 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another DC, such as migraine headache or Meniere's disease; even if that diagnosis is based on subjective symptoms should be separately evaluated, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate DC:  motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate DC.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

The need for special monthly compensation (SMC) is to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a fifth level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  See 38 C.F.R. § 4.124a, DC 8045 (2015). 

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental, neurologic, or other physical disorder that can be separately evaluated under another DC.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id. 

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045.  Id. 

Evaluations assigned are based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.  Id. 

Here, a level of severity of "1" has been assigned for subjective symptoms, including headaches and dizziness.  A higher level of severity of "2" is not warranted unless an examiner finds evidence of three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are marked fatigability, blurred or double, vision, and headaches requiring rest periods during most days.  Further, a level severity of "1" has been assigned for mild neurobehavioral effects.  A higher level of severity of "2" is not warranted there is indication that the Veteran's neurobehavioral effects frequently interfered with work-place interactions, social interactions, or both, but did not preclude them.

A May 2009 VA examination report reflected the Veteran's past history of two motor vehicle accidents during service.  The Veteran reported he had headaches that occurred about three times per week and varied in intensity from a three out of 10 to 9 out of 10.  He described the headaches as constant and dull, and going across the back of his head.  He denied any nausea and vomiting, but stated he was sensitive to light and sound.  He self-treated his headaches by lying in a dark, quiet room, and taking some Tylenol.  He reported that the headaches started six months after his motor vehicle accidents.  In addition, the Veteran reported dizziness, but not vertigo.  He stated that he experienced dizziness two to three times a week, usually when he got up from a down position, or changed position in some way.  He also stated that he got nauseated with the dizziness, but that it never lasted longer than 30 seconds.  The Veteran reported that the dizziness started at the same time as the headaches, about six months after the motor vehicle accidents.  The Veteran also denied ever experiencing any weakness or paralysis from the head injuries.  In addition, the Veteran also reported difficulty staying asleep.  He stated that he woke up at night and averaged about four to five hours per night.  He did not experience nightmares, and his fatigue was good.  

The VA examiner concluded that the Veteran suffered from TBI with headache and dizziness as the main deficit.  He found that his other symptoms were of nontraumatic brain injury etiology, and opined that his current symptoms of dizziness and headache were due to the injury he incurred in service, and were caused by or the result of the motor vehicle accident during service.  The examiner also stated that, based on TBI protocol, the Veteran did not have any cognitive impairment; that his memory, attention span, concentration, and executive functions were normal; and his judgment, social interaction, and orientation were normal.  The Veteran's motor activity, visual spacial orientation, and subjective symptoms were also normal.  The examiner also found that the Veteran did have some mild neurobehavioral effects in that he could not stand to be in crowds as he got very antsy.  Nevertheless, his communication skills were good, his level of consciousness was good, and the VA examiner did not find any mental symptoms that needed to be distinguished from TBI symptoms. 

In June 2011, the Veteran submitted lay statements from a co-worker, who stated that the Veteran had to take off work at least once, and sometimes twice, a week due to headaches.

A September 2014 VA examination report reflected a diagnosis of TBI from 1969 due to a motor vehicle accident.  The examiner found that there were no complaints of impairment of memory, attention, concentration, or executive functions; that the Veteran's judgment was normal; that his social interaction was routinely appropriate; and that he was always oriented to person, time, place, and situation.  The examiner also noted that his motor activity was normal, his visual spatial orientation was normal, and that he had no subjective symptoms or neurobehavioral effects.  The examiner further stated that the Veteran was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language, and that his consciousness was normal.  The examiner also found that the Veteran did not have any subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI (such as migraine headaches or Meniere's disease).  He also stated that none of the Veteran's residual conditions attributable to TBI impacted his ability to work.

A September 2014 VA headaches examination reflected that the Veteran experienced tension migraines, which were first diagnosed in 2014.  The examiner noted that the Veteran had had daily, non-prostrating headaches for many years without diagnosis and that he took over-the-counter medication for them.  He classified the migraines as constant head pain, with pain localized to one side of the head that lasted less than one day, and which were not characteristic prostrating migraines.  The examiner opined that the Veteran had had tension headaches for many years, and that the headaches were not associated with TBI.

As an initial matter, the Board finds that the Veteran's headaches and dizziness are associated with his TBI.  The June 2009 VA examiner clearly stated that the Veteran's symptoms of dizziness and headache were caused by or the result of the motor vehicle accident in the service.  Further, the July 2009 RO service-connected the Veteran's disability as TBI (claimed as residuals, head injury with headaches and dizziness) and specifically assigned him a disability rating of 10 percent based on his subjective symptoms of headaches and dizziness.

In the instant case, there are no complaints, of or symptoms of, multi-infarct dementia associated with brain trauma prior to October 23, 2008.  As such, under the rating criteria in effect prior to October 23, 2008, a disability rating in excess of 10 percent for TBI is not warranted.  38 C.F.R. § 4.124a, DC 8045 (2008).

From October 23, 2008, the evidence shows that the Veteran's only residuals from his TBI are headaches and dizziness.  The June 2009 VA examiner noted that the Veteran's headaches occurred three times a week, with sensitivity to light and sound, but no nausea or vomiting.  The Veteran rated the pain level of the headaches ranging from three out of 10 to nine out of 10, which he treated with over-the-counter medication.  Further, the Veteran experienced dizziness two to three times a week, usually when he got up from a down position or changed position in some way, along with nausea.  In addition, the VA examiner found that the Veteran did have some mild neurobehavioral effects in that he could not stand to be in crowds.  However, the examiner noted that all other symptoms were of nontraumatic brain injury etiology.  Further, the September 2014 VA examiner found that the Veteran did not experience any residuals of TBI, except for his daily headaches, which the Veteran described as constant head pain, with pain localized to one side of the head that lasted less than one day, and which were not characteristic prostrating migraines.

Based on the clinical findings summarized above, a level of severity of "1" has been assigned for the subjective facet, as the Veteran complains of daily headaches and intermittent dizziness.  A "2" requires three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of such impairments are marked fatigability, headaches requiring rest periods during most days, and blurred or double vision.  While the evidence shows that the Veteran's headaches could be classified as moderately interfering, the VA examiners have not found, and the Veteran has not stated, that he experiences three or more subjective symptoms that moderately interfere with work, daily living, or relationships.  As such, a "2" is not warranted.
 
A "0" is assigned for the memory facet, as that numeral represents normal, which was shown upon examination in 2009 and 2014.  For a "1," mild memory loss but no impairment was seen upon testing would have to be seen.  

A "0" is assigned for the judgment facet as that numeral represents normal, which was shown upon examination in 2009 and 2014.  For a "1," mildly impaired judgment would have to be seen.

A "0" is assigned for social interaction as the Veteran demonstrated routinely normal social interaction.  Occasionally inappropriate social interaction is not shown, so a "1" is not warranted. 

A "0" is assigned for the orientation facet, as the Veteran is oriented in all spheres.  Occasional disorientation for a "1" is not shown.  

Motor activity also is assigned a "0" as this is normal.  Motor activity that is normal "most" of the time is not demonstrated, so a "1" is not appropriate.  

A "0" is assigned for spatial orientation in that such appears normal.  For a "1," the Veteran would have to exhibit mild impairment, such as getting lost in unfamiliar surroundings, have difficulty reading maps or following directions, and use a GPS system.  There is no indication of mild spatial impairment.  

A "1" is assigned for neurobehavioral effects in that the February 2009 VA examiner noted that the Veteran had some mild neurobehavioral effects in that he could not stand to be in crowds and got very antsy.  There is no indication that the Veteran's neurobehavioral effects frequently interfered with work-place interactions, social interactions, or both, but did not preclude them, so as to warrant a "2."

A "0" is assigned with communication, as the Veteran is able to communicate by spoken and written language, and comprehend spoken and written language.  

The Veteran does not warrant a "total" rating for consciousness, as he is not in a persistently altered state of consciousness, such as vegetative state, minimally responsive state, or in a coma.

Based upon the foregoing, a rating in excess of 10 percent is not warranted under DC 8045.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.124a, DC 8045 (2015); Gilbert, 1 Vet. App. at 49.  However, the Board has also considered whether any other DCs would be appropriate to evaluate the Veteran's TBI.  38 C.F.R. § 4.1 , 4.2; Schafrath, 1 Vet. App. at 595. 

The Veteran's primary symptoms are his TBI-related headaches and dizziness.  DC 8045 provides that VA separately evaluate any residual with a distinct diagnosis that may be evaluated under another DC, such as migraine headaches and dizziness, even if that diagnosis is based on subjective symptoms, rather than under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.  

Here, headaches have been diagnosed.  Therefore, the criteria under Code 8100 must be considered. 

DC 8100 provides that frequent completely prostrating attacks and prolonged attacks productive of severe economic adaptability are rated at the schedular maximum of 50 percent disabling.  Characteristic prostrating attacks occurring on an average once a month over the last several months are rated as 30 percent disabling.  Characteristic prostrating attacks averaging one in 2 months over the last several months are rated as 10 percent disabling.  Less frequent attacks are rated as noncompensable (0 percent).  38 C.F.R. § 4.124a, DC 8100 (2015).  The regulations do not define prostrating.  However, Dorland's Illustrated Medical Dictionary defines prostration as extreme exhaustion or powerlessness.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1554 (31st ed. 2007). 

The Board finds that throughout the entire period on appeal, the Veteran's headaches have been manifested by noncompensable symptoms.  Specifically, his headaches have been found to be non-prostrating in nature.  Thus, a compensable rating is not warranted.  While the Veteran is indeed competent to report daily headaches with pain, these symptoms do not warrant a compensable rating.  The evidence does not show that the Veteran's headaches are prostrating at least once in two months.  In light of the foregoing, the Board finds that a separate rating in excess of 10 percent would not be warranted throughout the appeal period for the Veteran's headaches.

Similarly, as to complaints of dizziness, the Board has considered whether the Veteran's subjective complaints of dizziness qualify for a separate disability rating under DC 6204 (peripheral vestibular disorders).  38 C.F.R. 4.87a, DC 6204 (2015).  DC 6204 allows a 10 percent disability rating for occasional dizziness and a 30 percent disability rating for dizziness with occasional staggering.  Because the Veteran's dizziness is a symptom of his TBI and not a distinct, diagnosed disorder, it does not qualify for a separate rating under DC 8045-6204.  Even if it did, a rating in excess of 10 percent is not warranted.

For the foregoing reasons, an initial rating in excess of 10 percent is not warranted for TBI.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Hearing Loss

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIA, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  38 C.F.R. § 4.85 (2015).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  If impaired hearing is service-connected in only one ear, the nonservice-connected ear is a Roman numeral designation of I.  38 C.F.R. § 4.85(f).

There are certain exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

In the present case, the Veteran contends that he should receive an initial compensable rating for his bilateral hearing loss.

At his April 2009 VA examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
20
40
80
LEFT
20
15
25
70
85

Puretone averages were 45 decibels for the right ear, and 49 decibels for the left ear Speech audiometry revealed speech recognition ability of 100 percent in the right ear, and of 94 percent in the left ear.  The Veteran noted ringing in both ears every day, "ocean sounds like waves" two or three times a week, throbbing in both ears but not all the time, and ear aches off and on.  Based on those results with the utilization of Table VI, the Veteran demonstrated Level I hearing impairment in both the right and left ear.  38 C.F.R. § 4.85(f).  Applying the results to Table VII, a noncompensable disability rating is warranted for hearing loss.  See 38 C.F.R. § 4.85, DC 6100.  

At his September 2014 VA examination, puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
45
55
85
LEFT
30
40
55
90
95

Puretone averages were 59 decibels for the right ear, and 70 decibels for the left ear Speech audiometry revealed speech recognition ability of 100 percent in the right ear, and of 96 percent in the left ear.  The examiner noted that the Veteran's hearing loss did not impact his ordinary conditions of daily life, including his ability to work.  Based on those results with the utilization of Table VI, the Veteran demonstrated Level II hearing impairment in both the right and left ear.  38 C.F.R. § 4.85(f).  Applying the results to Table VII, a noncompensable disability rating is warranted for hearing loss.  See 38 C.F.R. § 4.85, DC 6100.  

The Board notes that the VA audiological examination reports noted above each describe the effects of the Veteran's hearing impairments on his daily life, consistent with the requirements of Martinak v. Nicholson, 21 Vet. App. 447 (2007).

For the foregoing reasons, an initial compensable rating is not warranted for bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's disabilities are fully contemplated by the applicable rating criteria.  In regard to his bilateral hearing loss, in addition to objective audiological testing, the September 2007 VA examiner elicited from the Veteran the functional effects of his hearing loss.  See Martinak, 21 Vet. App. at 447.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule, including speech recognition scores, shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology as they assess the effects of hearing loss.  As discussed above, there are higher ratings available under the DC, but the Veteran's disability is not productive of such manifestations.  

As pertains to his trigger finger disability, the Board acknowledges that the Veteran has claimed that his disability warrants extraschedular consideration.  However, the Board notes that pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2015); see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40, 4.45. 

As to the increased rating claim for residuals of a TBI, the evidence does not show such an exceptional disability picture as no inadequacy of the available schedular evaluations is demonstrated.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology.  Here, the Veteran's TBI has been manifested primarily by inappropriate social interaction and mild headaches, which are contemplated in the rating criteria.

As to the Veteran's hearing loss, he has not indicated that he experiences symptoms that are not contemplated by the criteria to include the speech recognition scores or that these symptoms interfere with his employment.

Consequently, a remand for referral for consideration of an extraschedular rating is therefore not warranted in this case.  38 C.F.R. § 3.321(b)(1).

Further, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.")  The Board will therefore not address the issue further.

Finally, in this case, the Board notes that the Veteran is unemployed.  However, the evidence of record shows that the Veteran has been unemployable due to his lung disorder, which is not service-connected.  As pertains to his service-connected disabilities on appeal, the evidence shows that his TBI and hearing loss do not impact his ability to work, and that his trigger finger disability impacts him in that he cannot form a proper grip with his non-dominant hand.  As such, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) based on the service-connected disabilities currently on appeal has not been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).
III. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Consistent with this framework, service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

A June 1966 enlistment report of medical examination and a February 1970 separation report of medical examination noted a normal evaluation for the lungs.  In addition, STRs are silent as to any diagnoses, treatments, or complaints for any lung cancer or problems during service.  

In July 2008, the Veteran contended that his lung disorder stemmed from chemicals he was exposed to while in service.  He explained that he was in the fire department and that he would have to go to the sled range while the sleds were fired.  He stated that he did not have a respirator and that his fire suit was too large for him, which resulted in gaps and openings around the hood and the coveralls that allowed the smoke and fumes from the fired sleds to enter the suit.  He also contended that he was exposed to hazardous fumes while working in the motor pool, during which time he worked with batteries that emitted caustic fumes without protection.  In addition, he stated that while working in the "auto hobbie shop," he had to obtain barrels of cleaning fluids to mop the floor, some of which were leaking and marked as "a.c.f.," which he was told to be jet fuel, although he denied knowledge whether this information was correct.  He contends that he developed bronchitis as a result.

A February 2012 VA examination report reflected that the Veteran was diagnosed with a malignant squamous cell carcinoma of the right lung and underwent lobectomy in 2007, and completed radiation therapy and antineoplastic chemotherapy in 2009.  The VA examiner noted that the Veteran was currently in remission but that he had radiation fibrosis residuals. 

A September 2014 VA examination report reflected that the Veteran was diagnosed with lung cancer in 2007 and had been in remission since 2009.  The VA examiner reviewed the Veteran's claims file and conducted an in-person examination.  He stated that there was no evidence that the Veteran was "exposed to known substances while in service that [would] cause carcinoma of the lung," but that he did have a history of smoking two packs a day for 20 years, which the examiner noted would amount to a "[40 plus] pack-year history of smoking."  The examiner opined that it was less likely than not that the Veteran's squamous cell carcinoma of the right lung was related to his service, and more likely "to his many years of smoking."

As an initial matter, the Board finds that the Veteran was diagnosed with squamous cell carcinoma of the right lung, which is in remission, and that he currently experiences residuals.  Therefore, the Veteran has a current lung disorder, which meets the first criteria for a service connection claim.  

In addition, the Veteran is competent to report certain types of in-service symptoms and injuries, which are capable of lay observation, such as smelling chemical fumes.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Board finds that the Veteran is competent to report that he smelled chemical fumes during service.  There is no reason to doubt the credibility of the Veteran's reports, particularly given the consistency of the statements.  While the Veteran is competent to report that he smelled chemical fumes while in service, the question of whether these chemicals led to his current lung disorder relates to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran's own assertions as to the etiology of his current lung disorder are not competent.   

The evidence shows that the Veteran did not have any complaints, treatments, or diagnoses for a lung cancer or problems while in service.  Further, the September 2014 VA examiner considered the Veteran's statements that he was exposed to and smelled chemical fumes while in service.  However, the examiner specifically found that there was no evidence that the Veteran was exposed to known substances that could cause cancer during service.  Indeed, the VA examiner noted the Veteran's long history of smoking two-packs of cigarettes per day for 20 years and opined that his lung cancer was less likely than not a result of his service, and any chemicals the Veteran smelled while in service, and more likely due to his smoking history.  Thus, the only competent opinion on this etiological question is negative.  Moreover, in reaching this conclusion, the VA examiner considered all of the evidence and explained the reasons for his opinion based on an accurate characterization of the evidence of record.  As such, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Therefore, the weight of the evidence reflects that the Veteran's current lung disorder did not manifest in service and is not related to service.

Moreover, the above reflects that there is no evidence that malignant tumors, a chronic disease, manifested within the one year presumptive period.  Finally in this regard, although respiratory cancers and presumed service connected in Veterans exposed to Agent Orange, there is no evidence that the Veteran served in Vietnam or was otherwise exposed to herbicides.  38 U.S.C.A. § 38 U.S.C.A. §§ 1116(a)(1),(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a lung disorder.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to an initial rating in excess of 10 percent for trigger finger of the long and ring finger, with scars to palm and ring finger (minor hand), is denied.

Entitlement to an initial rating in excess of 10 percent for TBI (claimed as residuals of head injury with headaches, dizziness) is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to service connection for a right lung disorder, to include cancer, status-post lobectomy, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


